EXHIBIT 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post Effective Amendment No. 1 to Registration Statement on Form S-8, File No. 333-179610,of our report dated July 30, 2012 w ith respect to the audited financial statements of Mass Megawatts Wind Power Inc. for the year ended April 30, 2012. We also consent to the references to us under the heading “Experts” in such Registration Statement. /s/ MaloneBailey, LLP www.malone−bailey.com Houston, Texas February 19, 2013
